Citation Nr: 1731974	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  00-20 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a sinus disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from October 1974 to December 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2000 rating decision by the Montgomery, Alabama of Veterans Affairs Regional Office (RO). 

The Board issued a decision in December 2008 that denied the claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which in October 2009 vacated the Board's decision and returned the case to the Board.

In March 2010 the Board remanded the case to the RO for actions in compliance with the Court's Order, and in December 2011 the Board issued a decision that again denied the claims.  In May 2012 the Veteran's representative submitted a Motion to Vacate the Board's December 2011 decision, arguing that the Veteran had been denied due process because the decision was issued within 30 days of the issuance of the RO's last Supplemental Statement of the Case (SSOC).  In response, the Board advised the representative by letter in August 2012 that the December 2011 decision was vacated.

This claim was again before the Board in December 2012, October 2014, and February 2016, at which times the Board remanded it for additional development.  The matter is returned to the Board for additional consideration.  


FINDINGS OF FACT

1.  Arthritis of the cervical spine is as likely as not proximately due to or caused by accidents in service.

2.  A chronic sinus disorder is as likely as not etiologically related to in-service upper respiratory infections.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine (neck) disorder are met. 38 U.S.C.A. § 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303, 3.310 (2016).

2.  The criteria for service connection for a sinus disorder are met. 38 U.S.C.A. § 1110, 1131, 5107(b); 38 C.F.R. §§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As will be discussed in further detail in the following decision, the Board finds that the competent and probative evidence of record supports the grant of service connection for the claimed neck disorder and sinus disorder.  This award represents a full grant of the issue on appeal.  Accordingly, assuming without deciding that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 
38 C.F.R. § 3.303 (2016).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a). This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  38 C.F.R. § 3.310(b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against the claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As the Court noted in Wise v. Shinseki, 26 Vet. App. 517, 531 (2014), this "unique" standard of proof is lower than any other in contemporary American jurisprudence and reflects "the high esteem in which our nation holds those who have served in the Armed Services."  Gilbert, 1 Vet.App. at 54; see Henderson v. Shinseki, 131 S.Ct. 1197, 1205-06 (2011) (noting that "[t]he contrast between ordinary civil litigation . . . and the system that Congress created for the adjudication of veterans' benefits claims could hardly be more dramatic").  By requiring only an "approximate balance of positive and negative evidence" to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, "in recognition of our debt to our veterans," has "taken upon itself the risk of error" in awarding such benefits.  Id. (citation omitted).  Thus, "[b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  Gilbert, 1 Vet.App. at 54.  

Discussion

Service connection for a chronic neck disorder

The Veteran has asserted that her current chronic neck disorder is directly related to an injury in service, or alternatively that her chronic neck disorder is due to or aggravated by her service-connected lumbosacral strain.

Service treatment records (STRs) show the Veteran was treated on several occasions for complaint of lumbar spine pain, although there is no medical record of a musculoskeletal injury to the region of the cervical spine.  She was also treated in February 1975 and October 1975 for a sore throat and stiff neck; the clinical impression was acute respiratory disease (ARD)[February 1975], and possible tonsillitis versus strep throat, [October 1975].  In a self-reported Report of Medical History in conjunction with her separation physical examination in June 1976, the Veteran endorsed a history of back pain, and the clinical evaluation of the spine as "abnormal" due to history of chronic low back pain.  See 44 pg. STRs pgs. 8, 11, see also 2 pg. Sep Exam.  

The Veteran had a VA examination in January 1977 in which she complained of low back pain but there was no complaint of neck pain.  Examination of the musculoskeletal system is silent in regard to any cervical spine abnormality.  The examiner's diagnosis regarding the spine was mild thoracic scoliosis and lumbosacral strain.  Thereafter, the RO granted service connection for lumbosacral strain but denied service connection for thoracic scoliosis because scoliosis is a congenital or developmental disorder not subject to service connection. 

Private X-rays done in April 1981 disclosed the cervical vertebral bodies in normal alignment and without compression or subluxation.   See 66 pg. SSA records in VBMS 7/2/07 at pg. 1

Records from 1990 document treatment for rheumatoid arthritis with complaints that included neck pain noted in October 1990.  See 18 pg. arthritis records in VBMS 3/8/91 at pg. 6.  

An August 1995 letter from Dr. C.B.T. states the Veteran had current seronegative arthritis with objective joint swelling of multiple joints; her cervical pain was related to this rheumatoid disease plus a muscular component.  Treatment notes from Dr. T. dated the same month state the Veteran had a history of automobile accident with whiplash 13 years previously (i.e., approximately 1982) although the neck pain improved after the injury; the impression was cervical pain with negative X-rays and possibly indicating muscular pain versus generalized inflammatory (rheumatoid) polyarthritis.  See 36 pg. neck recs in VBMS 7/1/97 at pg. 8-10.  

In March 1996 the Veteran had a thyroidectomy at Baptist Medical Center; the preoperative physical examination noted history of seronegative arthritis although without mentioning the affected body parts or the etiology of the disease.  Id. pg. 11-24.

A letter from Alabama Neurosurgeries dated in March 1997 states the Veteran was being treated for neck pain, reportedly with onset in 1970 after a motor vehicle accident.  The Veteran reported that at the time the pain was very mild and went away, but the pain returned in approximately 1990 and had been constant thereafter.  She was also being treated for low back pain, which was even older and had been present for 30 years. Examination of the neck showed stiffness and limitation of range of motion. The physician's impression was pain in multiple areas without a precipitating injury for the major complaint, which was neck pain.  Magnetic resonance imaging (MRI) of the neck showed small disc bulging at C5-6 and C6-7 but there was no cord compression so the study was considered unremarkable. Nevertheless, the physician recommended referral to a neurologist.  See 36 pg. neck recs in VBMS 7/1/97 at pg. 24-27.  

The Veteran presented to Hakim Neurology Associates in April 1997 on referral, complaining of neck and shoulder pain, bilaterally but worse on the left. Examination of the neck showed tenderness and significantly decreased range of movement.  A nerve conduction velocity (NCV) study showed evidence of cervical radiculitis, although the level could not be localized.  Treatment records from Dr. G.P.F. during the period February 1995 to April 1997 show diagnosis of cervical spondylitis, although without opining as to the etiology of the disorder.  Id. 27-32.

A physical therapy assessment dated in May 1997 noted complaint of neck pain since 1980 that had become worse in the past few years.  The Veteran thereafter underwent extensive VA occupational therapy, but there was no diagnosis specifically for the neck other than chronic neck and back pain.  See 44 pg. VA recs in VBMS 9/28/99 at pg. 44.  

The Veteran's current claim, filed in August 1999, requested service connection for a condition of the spine "from the neck all the way down the back."  In September 1999 she submitted a letter to VA stating that during service she was involved in a motor vehicle accident in which she injured her neck and back.   

The Veteran had a VA examination of the spine in January 2000 in which she described having fallen while unloading a truck during service; she was unable to remember if any X-rays were taken at the time.  The examination showed degenerative joint disease (DJD) of the lumbosacral spine, confirmed by X-ray, but the examination report is silent in regard to the cervical spine. 

In June 2000 Dr. A.A.T., a chiropractor, submitted a statement in support of the Veteran's claim for Social Security Administration (SSA) disability benefits.  
Dr. T. stated the Veteran had fallen in service while lifting a box and hit her head on a wall.  Dr. T. provided the Veteran with a total of 11 chiropractic adjustments of the cervical spine, some of which were paid by VA and some by the Veteran herself. Dr. T's diagnosis was neck and thoracic pain.  See 66 pg. SSA records in VBMS 7/2/07 at pg. 1.  

VA rheumatology clinic notes from 2000 included findings of ongoing neck pain, tenderness and limited motion, with records dated in July 2000, August 2000 and October 2000 showing neck pain and limited motion.  See 48 pg. VA recs in VBMS 10/16/00 at pg. 3, 7, 13.  

The Veteran had an examination by American Family Care in August 2000 in which she reported having developed arthritis versus arthralgia in 1982, although the disorder disappeared within a year of two and reemerged in the form of knee pain in 1987. Based on clinical examination, the clinician's impression was arthritis with chronic pain involving the cervical and lumbosacral spine, knees, hips and ankles.  See 36 pg. medical recs in VBMS 8/29/00 at pgs. 5-7.

The Veteran submitted a letter to VA in September 2000 asserting injuries in service including being rear-ended in a privately owned vehicle (POV) and another incident in which she fell while lifting a box to unload a truck; she asserted her rheumatoid arthritis was due to these injuries.

A January 2002 decision by the SSA granted disability benefits for arthritis (osteoarthritis and rheumatoid arthritis) with chronic pain involving the cervical spine as well as the knees, hips, ankles and lumbar spine; the SSA decision stated the evidence of record reflected treatment for rheumatoid arthritis and osteoarthritis dating from 1995 but did not otherwise provide any indication of the etiology of the cervical spine disability.

The file contains an October 2002 "buddy statement" from a service member who identified herself as the Veteran's "best, best, best, best, friend," stating based on personal observation that while stationed in Germany the Veteran fell off the back of a truck and onto a brick-and-wrought iron wall while unloading the vehicle; she was given pain medication at the time but when she returned to barracks she was advised to flush those medications down the toilet. In another accident the Veteran was rear-ended in a POV but she did not seek treatment for her back or neck injuries. 

In July 2003 the Veteran submitted an Army accident report witness statement asserting that on June 22, 1976, the person making the statement observed the Veteran to be driving a 2-1/2 ton truck that was stopped to make a left turn when a white POV "just drifted" into the back of the Veteran's while the driver of the car was unlocking the passenger-side door to pick up hitch-hikers. The Veteran's cover letter asserted this accident may be the cause of her claimed disabilities of the neck, back and knees

The Board finds the lay history provided by the Veteran to be credible as it pertains to the accidents claimed to have resulted in injury to the cervical spine.  Her lay evidence has been corroborated by the supportive lay evidence submitted by other lay witnesses and is consistent with the medical evidence of record.

The file contains an August 2003 treatment note by a medical provider at Alabama Orthopedic Center, stating an opinion that the Veteran's problems with her low back were probably contributing to her neck problems, and that both of those problems were probably aggravated by a rear-end motor vehicle accident 26 years before. 

The Veteran had a VA examination of the spine in February 2005 in which she complained of DJD causing pain from her neck all the way down the lower back. The Veteran reported that in 1975 or 1976 she injured her back while unloading a truck, in which she fell off the truck onto a brick wall.  The examiner performed a physical examination and noted observations in detail, including X-rays of the cervical and thoracic spine that were normal studies.  The examiner diagnosed back pain with mild functional impairment solely due to pain and no abnormalities on 
X-ray.  No etiology opinion concerning the spine was made.  

The Veteran also had a VA psychiatric examination in March 2005 in which she reiterated having hurt her back by falling off a truck during active service.  The examiner noted the Veteran was unable to elaborate regarding events during service.

The Veteran had a VA examination of the spine in May 2008 in which she reported having been in a motor vehicle accident in 1975-1976 in which she was rear-ended while she was in a tank [sic].  She also reported that during service she fell off a truck and hit her back against a brick wall.  The Veteran was uncertain if her current neck pain was due to trauma in service or secondary to her lumbosacral spine disorder.  The examiner reviewed the claims file and also performed a clinical examination and noted observations in detail. X-ray of the cervical spine showed slight displacement at the arch of C1, scoliosis at C2, and mild disc space narrowing at C5-6 and C6-7.  The examiner diagnosed mild DJD of the cervical spine at C5-6 and C6-7 and stated an opinion that the disorder was not caused by or the result of the service-connected degenerative disc disease (DDD) of the lumbosacral spine.  The examiner conceded that radiographic findings could be related to remote trauma severe enough to leave behind evidence, but stated that there was no documentation of neck pain or trauma during service.  In doing so, the examiner failed to address the evidence of neck complaints in service as well as the lay evidence of the in-service accidents reportedly causing neck trauma, adversely affecting this opinion's probative value.  The examiner also speculated that a neck condition could also be due to rheumatoid arthritis, based on review of medical literature.  The examiner opined that the Veteran's current neck condition was not likely due to the service-connected low back disability and more likely due to remote trauma or to rheumatoid arthritis, raising the possibility of the neck disorder being related to the accidents in service.

The Veteran submitted a letter to VA in October 2008 stating that her neck problem could be due to motor vehicle accidents in service (being rear-ended), or to being swept away by a flash flood while driving a car, or to falling off the back of a truck, or to the strain of heavy lifting while building a bridge, or to trauma during a touch football game during organized athletics. 

Treatment records from the VA pain management clinic in March 2010 show treatment for pain in the neck, back, shoulders, left wrist and both ankles.  Her VA active problems list, in relevant part, continued to include pain disorder associated with both psychological factors and general medical condition, osteoarthritis, rheumatoid arthritis and neck pain.  See 39 pg. VAMC Tuscaloosa records in VBMS 8/22/16 at pg. 1; See also 1 pg. Problem list (CAPRI) in VBMS 2/4/11.  

The Veteran had a VA examination of the spine in April 2010, performed by an examiner who reviewed the claims file and the medical record.  The Veteran reported neck trauma during service associated with having been rear-ended while driving a truck and also a trauma while playing football; she denied treatment for neck problems during service.  The examiner performed a clinical examination and noted observations in detail.  X-ray of the cervical spine showed mild anterolisthesis at C7-T1 and mild degenerative changes at C5-6 and C6-7 with small posterior osteophytes; there was also mild-to-moderate facet joint arthropathy in the lower cervical spine.  The examiner diagnosed DJD of the cervical spine and opined that the disorder was not caused by or the result of active duty.  The examiner noted that the treatment in service for strep pharyngitis and stiff neck was self-limiting and unrelated to the current condition.  Again the examiner failed to fully address the credible lay evidence regarding the in-service accidents, to the detriment of this opinion's probative value.   

The Veteran had a VA general medical examination in August 2011, performed by a physician who reviewed the claims file and medical record.  The examiner initially noted there were no indications of joint conditions during active duty that would lead to a diagnosis of rheumatoid arthritis.  Rheumatoid arthritis was diagnosed in the 1980s and the Veteran was currently being treated by the VA rheumatology clinic; the joints affected by the disease were the knees, hands, wrists, ankles and shoulders, but the examination is silent in regard to rheumatoid arthritis in the cervical spine, thereby rendering this examination to be of little probative value.

More recent treatment records primarily address other medical issues but do include a notation of very limited mobility of the cervical spine/neck in April 2016.  
See 384 pg. CAPRI in LCM docs 4/24/17 at pg. 357.  

The Veteran underwent another VA examination in April 2014 in an attempt to resolve this matter.  Following examination of the Veteran and review of the claims file, the examiner diagnosed degenerative arthritis of the spine and rheumatoid arthritis.  The examiner reviewed the history in the service department records but not the lay evidence regarding the in-service accidents.  The examiner provided an unfavorable opinion that these diagnosed disorders were less likely than not incurred in service or caused by any claimed in-service injury, event or illness.  The rationale failed to discuss whether any current neck disorder was related to injures detailed in the lay "buddy" statements.  

Accordingly it was deemed necessary to again provide C&P examinations to further address this matter.  In June 2016 she underwent another VA examination of the cervical spine.  This examination provided a diagnosis of degenerative arthritis of the cervical spine, more specifically degenerative disc disease, with a date of diagnosis of May 25, 1990.  The examination disclosed findings of tenderness on palpation and limited motion, with pain, weakness and fatigue on rotation, flexion and extension.  The examiner gave an unfavorable opinion stating that it was less likely than not that the claimed neck disability was incurred in or caused by the claimed in-service injury, event or illness.  The rationale was based on the premise that the cervical arthritis was not diagnosed until February 1995 and she separated from service in December 1976 with no complaints of neck or cervical spine pain during or within one year of service.  The examiner however failed to address the in-service notations of stiff neck during service.  A negative opinion regarding secondary service-connection said that there was no connection between any cervical spine disease/illness and the service connected lumbar spine due to "anatomical differences" in the cervical and lumbar spine.  

Yet another examination was obtained in March 2017, where the examiner again diagnosed degenerative arthritis of the cervical spine.  Once again a negative opinion was provided stating that it was less likely than not that the claimed neck disability was incurred in or caused by the claimed in-service injury, event or illness.  The rationale for this opinion was based on there being no service treatment records for the neck and that the exit exam was negative for cervical spine/neck findings, ignoring the findings of abnormal spine on the separation examination.  As with prior examination reports found inadequate, this examiner also did not address the credible lay evidence of injuries affecting her neck in service.  The examiner also addressed whether the cervical spine was caused or aggravated by the service-connected lumbar spine disability by stating that a low back disability will not give DJD to the cervical spine.  

Affording the Veteran the benefit of the doubt, the Board finds that service connection is warranted for a degenerative disorder of the cervical spine.  The Board notes that the lay evidence supports an in-service incident/injury.  Additionally, the competent medical evidence of record reflects that the Veteran's cervical spine disorder has been diagnosed as DJD and also as DDD, as detailed above.  Thus, this issue turns on the third element of service connection - nexus.  
After reviewing the pertinent medical and lay evidence, the Board finds that the balance of the favorable and unfavorable nexus evidence is in equipoise.  As noted above, there have been inadequacies in the rationales provided in the above multiple VA examinations which triggered multiple remand actions by the Board as well as the Court.  However the most recent VA examinations conducted in 2016 and 2017 after the most recent remand continue to be deficient.  Primarily these inadequacies were due to the VA examiner's failure to properly address the credible lay evidence of in-service accidents described as affecting the neck in addition to the lumbar spine, which has been granted service connection.  

Thus the multiple examinations are all deemed to be equally diminished in their probative value and weight.  None of the unfavorable etiology opinions in the aforementioned examinations are found to be of higher probative weight than the favorable opinion from the August 2003 treatment note by a medical provider at Alabama Orthopedic Center, which provided an opinion that the Veteran's problems with her low back were probably contributing to her neck problems, and that both of those problems were probably aggravated by a rear-end motor vehicle accident 26 years before.  Thus although this favorable opinion is admittedly lacking adequate rationale for this opinion, it is on equal probative footing as the unfavorable VA examination reports.  It is also somewhat bolstered by the credible lay evidence provided by the Veteran (and others) as to the onset and continuation of neck symptoms following the claimed accidents in service.  See 38 C.F.R. § 3.303(b).

Given that the Board finds equipoise regarding nexus, there is now evidence of a current cervical spine disability, credible evidence of in-service incidents and evidence of a nexus between this event and service, as well as evidence of aggravation of the cervical spine disorder by the service-connected back disorder per the August 2003 treatment note.  As such, service connection is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Service connection for a chronic sinus disorder

STRs show treatment in February 1975 for an ear ache accompanied by sore throat, stiff neck and respiratory distress.  In September 1975 she was treated for sore throat without exudate with an impression of upper respiratory infection (URI).  The Veteran was treated again in October 1975 for ear ache with sore throat, with no indication of an actual sinus disorder, but with questions of a diagnosed tonsillitis versus strep throat and possible otitis.  In January 1976 the Veteran was treated for chest congestion, cough, headaches and sore throat, with an impression of cold made.  In a self-reported Report of Medical History in conjunction with her June 1976 separation physical examination the Veteran endorsed a history of sinusitis and hay fever; the corresponding clinical evaluation of the sinuses was "abnormal," but did not clarify the nature of the abnormality.  See 44 pg. STRs pgs. 5, 8-11, 19; see also 10 pg. STR at pg. 9; see also 2 pg. Sep Exam.  

The Veteran had a VA examination in January 1977 in which there is no indication of complaint of sinus problems.  Examination of the sinuses was within normal limits.

In March 1996 the Veteran had a thyroidectomy at Baptist Medical Center that was performed to remove a thyroid adenoma.  The report is silent in regard to current sinus disorder or history of sinus disorder.  See 36 pg. neck recs in VBMS 7/1/97 at pg. 11-24.

The Veteran's present claim, filed in August 1999, requested service connection for a sinus condition.  VA records from June 2000 reflect that among other complaints she complained of her sinuses sometimes bothering her and she had a positive history of sinus congestion.  See 48 pg. VA recs in VBMS 10/16/00 at pg. 12-13.  

The Veteran had an examination by American Family Care in August 2000 in which she reported sinus trouble thought to be associated with hay fever or pollinitis.  Clinical examination showed no current sinus or respiratory abnormality.  See 36 pg. medical recs in VBMS 8/29/00 at pgs. 5-7.

The Veteran submitted a letter to VA in September 2000 asserting that her chronic sinus condition could be related to gas chamber exercises in service or to the cold weather in Germany.

A VA nursing note in September 2002 noted complaints of "a lot of problems" with the Veteran's sinuses.  Review of symptoms (ROS) noted "some occasional problems with sinuses" but clinical examination was unremarkable.  There was no current assessment relating to a sinus disorder.  In June 2003, the Veteran again complained of a lot of drainage from her sinuses, but X-ray showed normal paranasal sinuses and ROS again noted "some occasional problems with sinus."  
See 31 pg. CAPRI in VBMS 9/11/04 at pg. 25-26, 29. 

The Veteran presented to the VA ophthalmology clinic in October 2005 complaining of a three-day history of pain in the left eye and brow.  The clinician noted past history of chronic sinusitis, but the clinical examination is silent in regard to current sinus abnormality.  She was nevertheless clinically treated for sinusitis.  She complained of the same problem (left eye pain) to the VA emergency room and the VA primary care clinic (PCC) in November 2005 and asserted the left eye pain was related to chronic sinusitis, but clinical examinations performed in conjunction with those visits are silent in regard to observed sinus abnormalities.  See 167 pg. CAPRI entered in VBMS on 6/13/07 at pgs. 60, 62, 103, 107, 109.

The Veteran had a VA examination of the nose and sinuses in May 2008 in which she complained of persistent chronic sinusitis since 1975 that was unresponsive to treatment.  She reported a history of trauma to the face during the period 1975-1976 in the form of beatings to the face during an abusive relationship.  The examiner reviewed the claims file and also performed a clinical examination, noting observations in detail.  X-rays of the sinuses were essentially normal except for developmental hypoplasty.  The examiner diagnosed developmentally hypoplastic frontal sinuses, reported chronic sinusitis (radiographically normal) and septal deviation.  The examiner stated an opinion that chronic sinusitis was not likely caused by or a result of active service because, even though the examiner noted by a check mark that the sinuses were "abnormal" on examination, there was no indication of sinusitis or hay fever in STRs (there were multiple complaints of sore throat, upper respiratory problems, tonsillitis and colds, but no sinusitis).  The septal deviation that was noted during this examination was blocking the left nostril by approximately 70 percent and could explain the sensation of sinus congestion and stuffiness the Veteran had felt over the years.  Finally, the Veteran's recent radiograph revealed no sinusitis but did reveal congenital under-development of the frontal sinuses.  No discussion was made as to whether this congenital finding was aggravated in service.

The Veteran submitted a letter to VA in October 2008 stating that she could not have had tonsillitis in service because her tonsils had been removed prior to service; she also had no recollection of being treated for cold symptoms in service.  The Veteran asserted her sinus condition could be due to gas chamber exercises in service that had caused her to suffer face and throat pain. 

The Veteran had a VA examination of the nose and sinuses in April 2010, performed by an examiner who reviewed the claims file and medical record. The Veteran stated she had problems breathing during active duty but had not complained, and that she was currently using a variety of medications.  The Veteran denied current sinus symptoms but endorsed current rhinitis symptoms including nasal congestion, excess mucous, itchy nose, and watery eyes and sneezing. Physical examination showed a non-traumatic deviated septum, and X-ray of the sinuses was normal.  The examiner diagnosed deviated septum with chronic perennial rhinitis. The examiner opined that the diagnosed disorder was not caused by or the result of active duty because there was no documentation to support either deviated septum or chronic rhinitis during active duty.  Again the findings in the service treatment records (to include the abnormal sinuses on separation), and the possibility of aggravation of a congenital condition were not appropriately addressed. 

The Veteran presented to the VA otolaryngology clinic in May 2011 complaining of right ear stopped up and postnasal drip from her sinuses; the clinical assessment was sinus congestion, which was treated by medication and advice to increase water consumption. She was treated again by the VA otolaryngology clinic in July 2011 for nasal obstruction, shown by anterior rhinoscopy to be due to a severe deviated septum almost completely blocking the left nasal passage. The clinician noted in July 2011 that the Veteran had been taking nasal steroids to relieve her breathing problems.  See 164 pg. CAPRI in VBMS 10/12/11 at 44, 116.

The Veteran had a VA general medical examination in August 2011, performed by an examiner who reviewed the claims file and medical record.  The examination report is silent in regard to current sinus complaints or to a current observed sinus abnormality.  Relevant to the throat and mouth area, the examiner noted a history of thyroidectomy due to goiter in 1992, temporomandibular joint surgery in 1995 and transoral laryngoplasty in November 2010. 

A review of records discloses ongoing treatment for chronic sinusitis.  In February 2012 she was seen in otolaryngology for issues that included chronic sinus disease.  CT scan was noted to show completely opacified pan sinus disease.  She was diagnosed with chronic sinus disease and was treated with a 12 day Prednisone taper regimen, changing to Budesonide rinses.  In follow-ups April 2012 and May 2012 she was diagnosed with chronic sinusitis with nasal airway congestion which was responsive to treatment.  She also was noted to have been treated for MRSA in a culture of mucus secretions which also was responding to treatment.  The following year in July 2013, an ophthalmology note reported that he had sinus pain, but was otherwise asymptomatic.  See 237 pg. CAPRI in LCM docs 2/3/15 at pgs. 134, 217-226.  

In October 2014 an otolaryngology record noted she continued to be followed by ENT for nasal airway congestion and chronic sinusitis well controlled with medications, with findings of yellow-green drainage and edematous erythromatous mucosa on examination and a diagnosis of past medical history of sinusitis with plan to treat acute sinusitis with a 21 day medication regimen.  See 357 pg. CAPRI in LCM 2/3/15 at pgs. 56-61.  Two years later in April 22, 2016 she reported improved nasal congestion controlled with sinus rinses and Flonase.  See 384 pg. CAPRI in LCM 4/24/17 at pg. 354. 

The Veteran underwent a VA examination in April 2014 which diagnosed chronic sinusitis following examination and review of the record.  The conditions include sinusitis and rhinitis with the maxillary sinuses affected.  Following the examination an opinion was given that the Veteran's sinusitis and allergic rhinitis was less likely than not incurred during active duty, stating that there was no diagnosis or treatment of chronic sinusitis or allergic rhinitis during service, stating that the in-service episodes of URI resolved without follow-up and that a diagnosis was not confirmed until 2011.  This examination failed to address the possibility of aggravation of a congenital sinus disorder.  An addendum in March 2015 stated that a congenital sinus disability clearly and unmistakably pre-existed service but was not aggravated beyond natural progression by service.  The rationale was that 
X-rays from the 2008 VA examination showed underdeveloped sinuses and there was no indication in the medical records that her condition in active service was better or worse than the general population.  No further explanation for this rationale was given and neither the April 2014 examination nor the March 2015 addendum discussed the significance of the abnormal sinus findings on the separation examination when providing their rationales.  

Accordingly it was deemed necessary to again provide C&P examinations to further address this matter.  In June 2016 the Veteran underwent another VA examination of her sinuses.  The diagnoses were of chronic sinusitis and allergic rhinitis, with a history of symptoms of nasal and sinus congestion, sneezing, watery eyes and cough.  Findings included chronic maxillary sinusitis detected by X-ray and tenderness of affected areas.  The examiner gave an unfavorable opinion stating that it was less likely than not that the claimed sinus disability was incurred in or caused by the claimed in-service injury, event or illness and also opined that it is less likely than not the sinus disability is caused by a congenital disorder.  


In providing the unfavorable etiology opinion regarding the etiology of the claimed sinus disorder, the examiner stated as follows:  

The most common cause of acute sinusitis is an upper respiratory tract infection (URTI) of viral origin. The inflammation can predispose to the development of acute sinusitis by causing sinus ostial blockage. Although inflammation in any of the sinuses can lead to blockade of the sinus ostia, the most commonly involved sinuses in both acute and chronic sinusitis are the maxillary and the anterior ethmoid sinuses. The nasal mucosa responds to the virus by producing mucus and recruiting mediators of inflammation, such as white blood cells, to the lining of the nose, which cause congestion and swelling of the nasal passages. The resultant sinus cavity hypoxia and mucus retention cause the cilia-which move mucus and debris from the nose-to function less efficiently, creating an environment for bacterial growth. If the acute sinusitis does not resolve, chronic sinusitis can develop from mucus retention, hypoxia, and blockade of the ostia. This promotes mucosal hyperplasia, continued recruitment of inflammatory infiltrates, and the potential development of nasal polyps. Therefore, it is LESS LIKELY THAN NOT that the veteran current sinus disabilities is due to or caused by a congenital disease or defect.

Thereafter the Veteran again underwent further examinations of her sinus disorder in March 2017 with addendum in April 2017, all of which were completed by the same examiner.  Following the examination which noted findings of episodes of sinusitis and pain of the affected sinus, and complaints of runny nose and sinus congestion, the March 2017 VA examiner diagnosed chronic sinusitis and allergic rhinitis, with the maxillary sinus again noted to be affected.  An unfavorable opinion was given in March 2017 stating that it was less likely than not that the claimed sinus disability was incurred in or caused by the claimed in-service injury, event or illness, and incorrectly stated that there were no STRs for sinuses, fully ignoring the abnormal sinuses noted on separation examination.  The March 2017 opinion also indicated that the Veteran did not have a congenital sinus condition by pointing out that CT of the sinuses were normal in 2005 but with X-ray in 2008 showing developmental hypoplasia of the frontal sinuses.  The examiner opined that since the CT of the sinuses was normal in 2005 the Veteran would not develop developmental hypoplasia in 2008.  The examiner doubted the reading of this X-ray.

Later in April 2017 this same examiner reversed the opinion about whether the hypoplasia was a congenital condition.  Specifically this examiner now noted the reported sinus problems on her exit examination, but discounted this by noted that this was not medically documented nor supported by her STRs.  The examiner now stated that the diagnosis of hypoplastic frontal sinuses in 2008 on X-ray was a congenital condition present in about 10 percent of the adult population.  Such an abnormality was said not to be an indication of sinus infections, again which were said to not be documented in her STRs. 

The Board finds that the balance of the favorable and unfavorable nexus evidence is in equipoise.  Affording the Veteran the benefit of the doubt, the Board finds that service connection is warranted for chronic sinusitis.  In making this finding, the Board finds probative and persuasive the portion of the opinion from the June 2016 VA examiner which gave the rationale stating that an upper respiratory tract infection (URTI or URI) is a common trigger for sinusitis and explained in detail how this can develop into a chronic condition.  Thus even though this examination provided an unfavorable etiology opinion, this detailed explanation of a likely causative factor provides a link between the current sinusitis disorder which is confirmed in the records and VA examination reports, and incidents in service, which did include treatment for URIs in service, the very factor which this examiner cited as a likely cause for this disorder.  

As for the rest of the multiple VA examinations, there have been inadequacies in the rationales provided in these VA examinations which triggered multiple remand actions by the Board as well as the Court.  Primarily as discussed above, these inadequacies were due to the VA examiner's failure to properly address the findings of sinus abnormalities shown on discharge and/or the questions as to the apparently congenital sinus disorder to include whether it was aggravated.  As for the most recent VA examinations and addendum conducted in March and April 2017 these continue to be deficient, with the same examiner shown to produce directly contradictory opinions as to whether the Veteran had a congenital sinus disorder, which thereby renders these opinions to be lacking in probative value.

Thus except for the favorable opinion of URIs being a likely trigger for sinusitis posited in the June 2016 VA examination, the multiple examinations are all deemed to be equally diminished in their probative value.  None of the unfavorable etiology opinions in the aforementioned examinations are found to be of higher probative weight than the opinion in the June 2016 VA examination which provides a nexus between the URIs shown in service and her current sinusitis.  Additionally, none of the other VA examinations or any of the other medical records are shown to provide an opinion that directly contradicts this theory of entitlement.  

Given that the Board finds persuasive the portion of the June 2016 VA examination as to the Veteran's sinusitis likely being triggered by a URI on the basis of equipoise, there is now evidence of a current chronic sinus disability, evidence of in-service incidents of URIs and evidence of a nexus between the URI events and service.  As the evidence supporting his claim for service connection for a sinusitis disability is in equipoise, service connection is warranted.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a chronic neck condition, diagnosed as degenerative arthritis and DDD, is granted.

Service connection for a chronic sinus condition, diagnosed as chronic sinusitis and allergic rhinitis, is granted.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


